Cite as: 571 U. S. ____ (2013)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
     FORD MOTOR COMPANY v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

             No. 13–113.   Decided December 2, 2013


   PER CURIAM.
   When a taxpayer overpays his taxes, he is generally
entitled to interest from the Government for the period
between the payment and the ultimate refund. See 26
U.S. C. §6611(a). That interest begins to run “from the
date of overpayment.” §§6611(b)(1), (b)(2). But the Code
does not define “the date of overpayment.”
   In this case, after the Internal Revenue Service advised
Ford Motor Company that it had underpaid its taxes from
1983 until 1989, Ford remitted a series of deposits to the
IRS totaling $875 million. Those deposits stopped the ac-
crual of interest that Ford would otherwise owe once the
audits were completed and the amount of its underpay-
ment was finally determined. See §6601; Rev. Proc. 84–
58, 1984–2 Cum. Bull. 501. Later, Ford requested that the
IRS treat the deposits as advance payments of the addi-
tional tax that Ford owed. Eventually the parties deter-
mined that Ford had overpaid its taxes in the relevant
years, thereby entitling Ford to a return of the over-
payment as well as interest. But the parties disagreed
about when the interest began to run under 26 U.S. C.
§6611(b)(1). Ford argued that “the date of overpayment”
was the date that it first remitted the deposits to the IRS.
Ibid. The Government countered that the date of over-
payment was the date that Ford requested that the IRS
treat the remittances as payments of tax. The difference
between the parties’ competing interpretations of §6611(b)
is worth some $445 million.
   Ford sued the Government in Federal District Court,
2            FORD MOTOR CO. v. UNITED STATES

                          Per Curiam

asserting jurisdiction under 28 U.S. C. §1346(a)(1). The
Government did not contest the court’s jurisdiction. See
Brief in Opposition 3, n. 3. The District Court accepted
the Government’s construction of §6611(b) and granted its
motion for judgment on the pleadings. A panel of the
Court of Appeals for the Sixth Circuit affirmed, concluding
that §6611 is a waiver of sovereign immunity that must be
construed strictly in favor of the Government. 508 Fed.
Appx. 506 (2012).
   Ford sought certiorari, arguing that the Sixth Circuit
was wrong to give §6611 a strict construction. In Ford’s
view, it is 28 U.S. C. §1346—not §6611—that waives the
Government’s immunity from this suit, and §6611(b) is a
substantive provision that should not be construed strictly.
See Gómez-Pérez v. Potter, 553 U.S. 474, 491 (2008);
United States v. White Mountain Apache Tribe, 537 U.S.
465, 472–473 (2003). In its response to Ford’s petition for
certiorari, however, the Government contended for the
first time that §1346(a)(1) does not apply at all to this suit;
it argues that the only basis for jurisdiction, and “the only
general waiver of sovereign immunity that encompasses
[Ford’s] claim,” is the Tucker Act, 28 U.S. C. §1491(a).
Brief in Opposition 3, n. 3. Although the Government
acquiesced in jurisdiction in the lower courts, if the Gov-
ernment is now correct that the Tucker Act applies to this
suit, jurisdiction over this case was proper only in the
United States Court of Federal Claims. See §1491(a).
   This Court “is one of final review, ‘not of first view.’ ”
FCC v. Fox Television Stations, Inc., 556 U.S. 502, 529
(2009) (quoting Cutter v. Wilkinson, 544 U.S. 709, 718,
n. 7 (2005)). The Sixth Circuit should have the first oppor-
tunity to consider the Government’s new contention with
respect to jurisdiction in this case. Depending on that
court’s answer, it may also consider what impact, if any,
the jurisdictional determination has on the merits issues,
especially whether or not §6611 is a waiver of sovereign
                 Cite as: 571 U. S. ____ (2013)            3

                          Per Curiam

immunity that should be construed strictly.
  The petition for certiorari is granted, the judgment of
the Sixth Circuit is vacated, and the case is remanded for
further proceedings.
                                            It is so ordered.